Filed:  January 21, 2000


IN THE SUPREME COURT OF THE STATE OF OREGON
DENISE M. MILLS,			

	Petitioner,				


	v. 						



HARDY MYERS, Attorney General	

for the State of Oregon,			

	Respondent,			


	and					



GREGORY KAFOURY and		

RONDA HATEFI,				

	Intervenors.


(SC S47021)
	En Banc


	On petition to review ballot title.


	Argued and submitted January 7, 2000.


	Michael Mills, Salem, argued the cause and filed the petition for petitioner.


	Philip Scradle, Assistant Attorney General, Salem, argued the cause for
respondent.  With him on the answering memorandum were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.


	Linda K. Williams, Portland, filed a memorandum for intervenors. 


	PER CURIAM


	Ballot title certified.  This decision shall become effective in accordance with
ORAP 11.30(10).	




		PER CURIAM

		This is a ballot title review proceeding brought under ORS 250.085(2). 
Petitioner is an elector who timely submitted written comments concerning the content
of the draft ballot title submitted to the Secretary of State and who therefore is entitled
to seek review of the ballot title certified by the Attorney General.  See ORS 250.085(2)
(setting that requirement).

		We have considered each of petitioner's arguments concerning the ballot
title certified by the Attorney General.  We conclude that none establishes that the
Attorney General's certified ballot title fails to comply with the standards for such ballot
titles set out in ORS 250.035(2)(a) to (d) (1997).  Accordingly, we certify to the
Secretary of State the following ballot title:

AMENDS CONSTITUTION: PROHIBITS LOTTERY COMMISSION
FROM CONTINUING AUTHORIZATION OF VIDEO CASINO GAMES
	     RESULT OF "YES" VOTE: "Yes" vote prohibits Lottery Commission
from continuing authorization of video poker, other video casino games.


	     RESULT OF "NO" VOTE: "No" vote allows Lottery Commission to
continue to authorize video poker, other video casino games.


	     SUMMARY: Amends constitution.  Lottery Commission may now
initiate games using video devices; proceeds from such games must be
transferred to Economic Development Fund.  Measure amends
constitution to prohibit Commission from initiating new games using video
devices and to prohibit Commission from authorizing games using video
devices that play or simulate a casino game of dice or cards or a roulette
wheel.  Measure also requires all operations of video poker or other video
casino games previously authorized by the Commission to cease by
January 1, 2004.


		Ballot title certified.  This decision shall become effective in accordance
with ORAP 11.30(10).